FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4106
                 _____________________________

ABRAKA OKPOSIO,

    Appellant,

    v.

BARRY UNIVERSITY (Main
Campus),

    Appellee.
                 _____________________________


On appeal from the Florida Commission on Human Relations.
Michelle Wilson, Executive Director.

                       September 25, 2018


PER CURIAM.

     Appellant, Abraka Okposio, a Canadian citizen, appeals a
Notice of Dismissal entered by the Florida Commission on Human
Relations (“Commission”) wherein the Commission dismissed
Appellant’s Public Accommodations Complaint in which he
claimed that Appellee, Barry University, discriminated against
him based on race and national origin because it would not assist
him with financing his third year of law school. In its Notice of
Dismissal, the Commission informed Appellant that it did not have
authority to investigate his charge of discrimination. Appellant
challenges the Commission’s dismissal based upon his contention
that Appellee is a place of “public accommodations” under the
Florida Civil Rights Act of 1992 (“Act”) because it has libraries or
“places of entertainment” on its premises. For the following
reasons, we reject Appellant’s argument and affirm.

    The general purposes of the Act are to:

    secure for all individuals within the state freedom from
    discrimination because of race, color, religion, sex,
    pregnancy, national origin, age, handicap, or marital
    status and thereby to protect their interest in personal
    dignity, to make available to the state their full
    productive capacities, to secure the state against
    domestic strife and unrest, to preserve the public safety,
    health, and general welfare, and to promote the interests,
    rights, and privileges of individuals within the state.

§ 760.01(2), Fla. Stat. (2016). Section 760.08, Florida Statutes
(2016), provides that “[a]ll persons are entitled to the full and equal
enjoyment of the goods, services, facilities, privileges, advantages
and accommodations of any place of public accommodation without
discrimination or segregation on the ground of race, color, national
origin, sex, pregnancy, handicap, familial status, or religion.” The
term “[p]ublic accommodations” is defined as “places of public
accommodation, lodgings, facilities principally engaged in selling
food for consumption on the premises, gasoline stations, places of
exhibition or entertainment, and other covered establishments.” §
760.02(11), Fla. Stat. (2016). Each of the following establishments
“which serves the public is a place of public accommodation within
the meaning” of subsection (11):

    (a) Any inn, hotel, motel, or other establishment which
    provides lodging to transient guests, other than an
    establishment located within a building which contains
    not more than four rooms for rent or hire and which is
    actually occupied by the proprietor of such establishment
    as his or her residence.

    (b) Any restaurant, cafeteria, lunchroom, lunch counter,
    soda fountain, or other facility principally engaged in
    selling food for consumption on the premises, including,
    but not limited to, any such facility located on the


                                  2
    premises of any retail establishment, or any gasoline
    station.

    (c) Any motion picture theater, theater, concert hall,
    sports arena, stadium, or other place of exhibition or
    entertainment.

    (d) Any establishment which is physically located within
    the premises of any establishment otherwise covered by
    this subsection, or within the premises of which is
    physically located any such covered establishment,
    and which holds itself out as serving patrons of
    such covered establishment.

§ 760.02(11), Fla. Stat. (2016) (emphasis added).

      The goal of statutory construction, which is a pure question of
law reviewable de novo, is to identify the Legislature’s intent.
Schoeff v. R.J. Reynolds Tobacco Co., 232 So. 3d 294, 301 (Fla.
2017). When a statute is clear and unambiguous, a court must use
the plain language of a statute and avoid rules of statutory
construction to determine legislative intent. Id. Where statutory
language is unclear or ambiguous, statutory construction rules
should be applied. Id. at 302. One such rule requires courts to
presume that the Legislature intended the words it chose to
include in a statute. Id. Under the canon of construction expressio
unius est exclusio alterius, the supreme court has reasoned that
“the Legislature purposefully excluded items not included in a
list.” Id.

     In support of his argument on appeal, Appellant relies upon
the fact that section 760.02(11) does not expressly exclude libraries
from the definition of “public accommodations.” However, under
the doctrine of expressio unius est exclusio alterius, it can be said
that the Legislature purposefully excluded libraries from the
definition of “public accommodations” by not including them
therein. While Appellant argues that a library could be considered
a “place of entertainment” under section 760.02(11)(c), we
disagree. A library is distinct from a “motion picture theater,
theater, concert hall, sports arena, [or] stadium.” Although
Appellant cites United States v. DeRosier, 473 F.2d 749, 751-52

                                 3
(5th Cir. 1973), in support of his argument that a library should be
considered a place of entertainment, the place at issue in that case
was a “neighborhood bar,” not a library. In addressing this issue,
we find it of interest that 42 U.S.C.A. § 12181(7)(H), which is part
of the federal Civil Rights Act and applies to discrimination
against people with disabilities, defines “public accommodation” to
include “a museum, library, gallery, or other place of public display
or collection.” Museums and galleries are far more similar to
libraries than the places listed in section 760.02(11)(c). Had the
Florida Legislature wished to include such places within its
definition of “public accommodations,” it certainly could have done
so. Because it did not, Appellant’s argument is meritless. We,
therefore, affirm the order on appeal.

    AFFIRMED.

WOLF and LEWIS, JJ., concur; ROWE, J., concurs in result.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Abraka Okposio, pro se, Appellant.

No appearance for Appellee.




                                 4